Order affirmed, with twenty dollars costs and disbursements, with leave to the defendants to answer within ten days after service of order, on payment of said costs. No opinion. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.; Martin, P. J., dissents and votes to reverse and grant the motion to dismiss the complaint as to the defendants Louise A. Braunwarth and Hooven Realties, Inc. [See 268 App. Div. 769.] In the Matter of the Arbitration between A. A. 'Krejtman, Inc., Appellant^ and B. & G. Bristle Corporation, Respondent.— Orders unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.